DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on May 20, 2022.  
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed May 20, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings, Specifications, and Claims have overcome the objections set forth in the Non-Final Office Action mailed March 11, 2022.

Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 102 rejection, applicant argues that Feddersen fails to teach the claimed arrangement of a controller "configured to calculate at least a power demand of each propulsor of the plurality of propulsors for at least a future phase of flight" of claim 1. The examiner respectfully disagrees because Feddersen teaches (“As a way of illustration, a hybrid electric aircraft may comprise, for example, two series hybrid powertrains of the same or similar configuration that may be positioned on the right and left sides of the aircraft, such as to respectively power two electric motors in the same or similar manner. In such a case, system controller 102 may, for example, be capable of controlling operations of two powertrains, such as in the same and/or similar manner.” [0023]) which shows that Feddersen teaches a controller that is capable of controlling a plurality of motors, which would drive the plurality of propulsors. Feddersen also states that (“one or more optimizations and/or improvements may include, for example, more effectively and/or more efficiently implementing a desired “load power,” such to facilitate and/or support production of appropriate thrust. In this context, “load power” refers to the amount of power consumption by a particular load, such as an electric motor, propulsor, or the like” [0015] and “one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split” [0018]) which shows that the controller computes the output values, or power demand, that is needed for the plurality of propulsors of the system. 
The examiner also respectfully disagrees with the statement that Feddersen does not teach computing this power demand for “a future phase of flight”. Feddersen teaches (“a voltage setpoint value computed via Relation (1) may be refined or modified via a feedback process, such as utilizing generator output power as a process variable. Optionally or alternatively, one or more appropriate voltage setpoint values may be modeled and/or determined experimentally and may be stored in a suitable data structure, such as a lookup table or like precalculated data structure stored in a memory associated with or accessible by a system controller.” [0046]) which demonstrates that a power demand for the system can be calculated and then stored in a memory that can be used by the system controller in the future. The calculated values for the power demand needed for the system can then be used in future flight plans, as Feddersen states (“one or more safe operating limits may be represented via one or more appropriate thresholds and/or ranges, such as referenced via one or more parameter values that may be dynamically established and/or pre-defined based, at least in part, on a specific section of a flight (e.g., takeoff, cruise, landing, etc.), element or component, applicable model, etc. In some instances, safe operating limits may be pre-loaded into a system controller, such as to be stored as one or more digital signals and/or states in a memory associated with (e.g., part of, etc.) and/or accessible (e.g., via a bus, etc.) by the system controller, for example. Safe operating limits may be in the form of any suitable data structure, such as, for example, a lookup table (e.g., a digital file, hard-coded software, etc.) comprising an array or matrix of values representing parameters of interest, just to illustrate one possible implementation.” [0035]). The power demand that is calculated is stored as values, which can then be extracted as parameters for future flights by the controller. Therefore, the claims are still directed to a 103 idea. Accordingly, the 35 U.S.C. 103 rejection is maintained. See detailed rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 8-9, 11-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feddersen et al. (US 20200062413 A1).
Regarding claims 1, 3, 5-6, 8-9, 11-12, 14-20:
With respect to claim 1, Feddersen teaches: 
a plurality of energy sources of an electronic aircraft; (“A hybrid electric aircraft is typically a type of a hybrid aircraft that may integrate and/or combine one or more stored energy systems (e.g., batteries, etc.) with one or more electrical power generation systems (e.g., turbine-driven generators, etc.).” [0012]) 
a plurality of propulsors of the electronic aircraft, wherein the plurality of propulsors is powered by the plurality of energy sources; (“powertrain 104 may comprise, for example, a number of elements or components capable of generating, receiving, conditioning, and/or distributing electrical power from one or more electrical energy sources, such as to drive or operate a particular electrical machine that provides mechanical power for an associated propulsion system.” [0022], “a hybrid electric aircraft may comprise, for example, two series hybrid powertrains of the same or similar configuration that may be positioned on the right and left sides of the aircraft, such as to respectively power two electric motors in the same or similar manner.” [0023]) 
at least a controller in communication with the plurality of energy sources and the plurality of propulsors, wherein the controller is configured to calculate at least a power demand of each propulsor of the plurality of propulsors for at least a future phase of flight; (“a system controller may, for example, control an operation of a series hybrid powertrain, such as via receiving a signal indicative of a particular input, performing one or more appropriate determinations and/or calculations, and communicating one or more appropriate commands, such as in response to the determinations and/or calculations” [0016], “FIG. 5 is a schematic flow diagram illustrating an implementation of another example process 500 that may be performed, in whole or in part, to facilitate and/or support one or more operations and/or techniques for a system controller capable of controlling operation of a propulsion powertrain for a hybrid electric aircraft” [0069], “…such as to respectively power two electric motors in the same or similar manner. In such a case, system controller 102 may, for example, be capable of controlling operations of two powertrains, such as in the same and/or similar manner.” [0023], “one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split” [0018], “one or more appropriate voltage setpoint values may be modeled and/or determined experimentally and may be stored in a suitable data structure, such as a lookup table or like precalculated data structure stored in a memory associated with or accessible by a system controller.” [0046], “one or more safe operating limits may be represented via one or more appropriate thresholds and/or ranges, such as referenced via one or more parameter values that may be dynamically established and/or pre-defined based, at least in part, on a specific section of a flight (e.g., takeoff, cruise, landing, etc.), element or component, applicable model, etc. In some instances, safe operating limits may be pre-loaded into a system controller…” [0035]) which demonstrates that a power demand for the system can be calculated and then stored in a memory that can be used by the system controller in the future.
and at least a sensor in communication with the at least a controller; (“one or more signal sample values obtained via one or more applicable sensors or like devices and indicative of current operating parameters of one or more powertrain elements or components… At times, a particular input may comprise, for example, propeller load tables, aircraft altitude, speed, etc., start/shutdown instructions, applicable lookup tables, and/or other suitable data that may be used, in whole or in part, to facilitate and/or support one or more operations and/or techniques for a system controller for a series hybrid powertrain.” [0017]) 

With respect to claim 9, Feddersen teaches: 
calculating, as a function of a plurality of energy sources and a plurality of propulsors, at least a power demand of each propulsor of the plurality of propulsors for at least a future phase of flight, wherein the plurality of propulsors is powered by the a plurality of energy sources; (“one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit” [0018], “one or more optimizations and/or improvements may include, for example, more effectively and/or more efficiently implementing a “power split,” such as to facilitate and/or support particular power demands” [0015], “…such as to respectively power two electric motors in the same or similar manner. In such a case, system controller 102 may, for example, be capable of controlling operations of two powertrains, such as in the same and/or similar manner.” [0023]) 
measuring at least an electrical parameter of each energy source of the plurality of energy sources; (“a system controller may determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation” [0020]) 
calculating at least a power-production capability of each energy source of the plurality of energy sources as a function of the at least an electrical parameter; (“one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit” [0018]) 
identifying at least a compromised energy source of the plurality of sources; (“At times, one or more determinations and/or calculations may include, for example, identifying one or more powertrain elements or components that may be faulty. For example, a system controller may determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation.” [0020]) 
adjusting at least a power output from the plurality of energy sources to the plurality of propulsors for at least a current phase of flight as a function of the at least a power-production capability of each energy source of the plurality of energy sources and the at least a power demand of each propulsor of the plurality of propulsors; (“One or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit” [0018]), “one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a particular load, such as an electric motor, propulsor, etc., so as to achieve desired power.” [0019]) 

With respect to claims 3 and 12, Feddersen, shown in the rejection above, discloses the limitations of claims 1 and 9. Feddersen teaches a system to optimize power of an aircraft of claims 1 and 9. Feddersen further teaches: 
at least an energy source of the plurality of energy sources further comprises at least a cell; (““series hybrid powertrain” refers to a system of components or elements capable of generating, receiving, conditioning, and/or distributing electrical power from one or more electrical energy sources in order to drive or operate a particular electrical machine that provides mechanical power for an associated propulsion system.” [0012], “a generated electrical energy source may comprise, for example, an electrical generator (e.g., turbine-driven, etc.), and a stored electrical energy source may comprise, for example, a battery.” [0013])

With respect to claim 5, Feddersen, shown in the rejection above, discloses the limitations of claim 1. Feddersen teaches a system to optimize power of an aircraft of claim 1. Feddersen further teaches: 
measure at least an electrical parameter of each energy source of the plurality of energy sources; (“one or more signal sample values obtained via one or more applicable sensors or like devices and indicative of current operating parameters of one or more powertrain elements or components (e.g., voltage, current, temperature, torque, speed, etc.)” [0017], “a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit (e.g., resistances, voltages, load power, generator power, etc.)” [0018]) 
calculate at least a power-production capability of each energy source of the plurality of energy sources as a function of the at least an electrical parameter; (“computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit (e.g., resistances, voltages, load power, generator power, etc.).” [0018]) 

With respect to claim 6 and 15, Feddersen, shown in the rejection above, discloses the limitations of claims 1 and 9. Feddersen teaches a system to optimize power of an aircraft of claims 1 and 9. Feddersen further teaches: 
identify at least a compromised energy source of the plurality of energy sources, wherein the at least a compromised energy source does not meet at least a threshold; (“At times, one or more determinations and/or calculations may include, for example, identifying one or more powertrain elements or components that may be faulty. For example, a system controller may determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation.” [0020]) 
adjust at least a power output from the plurality of energy sources to the plurality of propulsors for at least a current phase of flight as a function of at least a power-production capability of each energy source of the plurality of energy sources and the at least a power demand of each propulsor of the plurality of propulsors for the at least a future phase of flight; (“One or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split.” [0018], “one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a particular load, such as an electric motor, propulsor, etc., so as to achieve desired power.” [0019]) “one or more appropriate voltage setpoint values may be modeled and/or determined experimentally and may be stored in a suitable data structure, such as a lookup table or like precalculated data structure stored in a memory associated with or accessible by a system controller.” [0046], “one or more safe operating limits may be represented via one or more appropriate thresholds and/or ranges, such as referenced via one or more parameter values that may be dynamically established and/or pre-defined based, at least in part, on a specific section of a flight (e.g., takeoff, cruise, landing, etc.), element or component, applicable model, etc. In some instances, safe operating limits may be pre-loaded into a system controller, such as to be stored as one or more digital signals and/or states in a memory associated with (e.g., part of, etc.) and/or accessible (e.g., via a bus, etc.) by the system controller, for example...” [0035]) which demonstrates that a power demand for the system can be calculated and then stored in a memory that can be used by the system controller in the future. 

With respect to claim 8, Feddersen, shown in the rejection above, discloses the limitations of claim 1. Feddersen teaches a system to optimize power of an aircraft of claim 1. Feddersen further teaches: 
the at least a sensor further comprises a geospatial sensor; (“may include a physical and/or a virtual keyboard, mass storage, one or more accelerometers, one or more gyroscopes, global positioning system (GPS) and/or other location-identifying type capability…” [0093]) 

With respect to claim 20, Feddersen, shown in the rejection above, discloses the limitations of claim 1. Feddersen teaches a system to optimize power of an aircraft of claim 1. Feddersen further teaches: 
reducing the at least a power output to the at least a compromised energy source; (“having identified one or more faulty elements or components, a system controller may, for example, reduce or limit a performance capability of such elements or components (and may inform an aircraft management or like system) in a suitable manner or, optionally or alternatively, may isolate such elements or components completely. For example, a particular element or component of a powertrain may be isolated via a command by a system controller to an applicable power panel” [0039]
increasing the at least a power output to at least an energy source of the plurality of energy sources not including the at least a compromised energy source; (“a power split and/or a generator voltage setpoint may, for example, be calculated and/or implemented… if a charging state of a particular stored electrical energy source is low, for example, such as determined via one or more communications discussed above, then a power split may be calculated to favor a generated electrical energy source outputting more power (or all power) than the stored electrical energy source” [0042]) 

With respect to claim 11, Feddersen, shown in the rejection above, discloses the limitations of claim 9. Feddersen teaches a system to optimize power of an aircraft of claim 9. Feddersen further teaches: 
measuring the at least an electrical parameter further comprises detecting a change in the at least an electrical parameter; (“one or more signal sample values obtained via one or more applicable sensors or like devices and indicative of current operating parameters of one or more powertrain elements or components (e.g., voltage, current, temperature, torque, speed, etc.)” [0017], “controller 122 may also be capable of detecting operating parameters, conditions, faults, etc. of electrical switches, conductive paths, etc. of power panel 114.” [0026]) 

With respect to claim 14, Feddersen, shown in the rejection above, discloses the limitations of claim 9. Feddersen teaches a system to optimize power of an aircraft of claim 9. Feddersen further teaches: 
identifying the at least a compromised energy source is performed as a function of the at least an electrical parameter; (“identifying one or more powertrain elements or components that may be faulty. For example, a system controller may determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation.” [0020], “computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit” [0018]

With respect to claim 16, Feddersen, shown in the rejection above, discloses the limitations of claim 9. Feddersen teaches a system to optimize power of an aircraft of claim 9. Feddersen further teaches: 
determining a minimum power demand needed for the at least a future phase of flight; (“determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation.” [0020], “one or more safe operating limits may be represented via one or more appropriate thresholds and/or ranges, such as referenced via one or more parameter values that may be dynamically established and/or pre-defined based, at least in part, on a specific section of a flight (e.g., takeoff, cruise, landing, etc.), element or component, applicable model, etc.” [0035], “one or more appropriate voltage setpoint values may be modeled and/or determined experimentally and may be stored in a suitable data structure, such as a lookup table or like precalculated data structure stored in a memory associated with or accessible by a system controller.” [0046]) which demonstrates that a power demand for the system can be calculated and then stored in a memory that can be used by the system controller in the future.
calculating an aggregate power-production capability of the plurality of energy sources as a function of the power-production capability of each energy source of the plurality of energy sources; (“one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit” [0018], “a power split and/or a generator voltage setpoint may, for example, be calculated and/or implemented. As was indicated, a power split may be descriptive of a balance or allocation of electric power between a plurality of power generation sources” [0042]) 
determining whether the aggregate power-production capability is sufficient for the minimum power demand; (“a power split and/or a generator voltage setpoint may, for example, be calculated and/or implemented. As was indicated, a power split may be descriptive of a balance or allocation of electric power between a plurality of power generation sources” [0042], “an aircraft management system may communicate a command indicating a desired power split for a system controller to implement, such as represented via a particular numerical reference, as discussed above. Such a reference may, for example, be based, at least in part, on power demand accounting for a specific section of a flight (e.g., takeoff, cruise, landing, etc.), one or more operating parameters or elements of a powertrain, determined safe operating limits, presence of one or more faulty elements or components, or the like” [0043])

With respect to claim 17, Feddersen, shown in the rejection above, discloses the limitations of claim 9. Feddersen teaches a system to optimize power of an aircraft of claim 9. Feddersen further teaches: 
determining that a minimum power demand exceeds an aggregate power demand; (“system controller 102 may compute one or more values so as to achieve a desired proportion of power delivery between stored electrical energy source 118 and generated electrical energy source 108. System controller 102 may also compute one or more values to achieve a desired amount of power consumption by electric motor 106, for example. In addition, system controller 102 may, for example, make one or more determinations with respect to health of one or more elements or components of powertrain 104 and/or their operating capability” [0032], “a system controller may, for example, utilize such knowledge to make one or more assessments and/or determinations regarding exceeding a performance capability of a particular element or component.” [0040]) 
recalculating the at least a future phase of flight, wherein recalculating ensures there is adequate power for the at least a future phase of flight; (“determine whether a current switching configuration (e.g., position of controllable switches, etc.) of a power panel comprises a preferred switching configuration. In this context, “preferred switching configuration” refers to a switching configuration suitable and/or sufficient to achieve desired powertrain performance. For example, a preferred switching configuration may be implemented to achieve a desired thrust, improve and/or remedy performance or operation of one or more elements or components of a powertrain, aircraft management system, or the like. To illustrate, a system controller may, for example, determine whether a current switching configuration comprises a preferred switching configuration, such as isolates a faulty element or component of a powertrain, routes electric power in accordance with a commanded power split, or the like.” [0041])

With respect to claim 18, Feddersen, shown in the rejection above, discloses the limitations of claim 9. Feddersen teaches a system to optimize power of an aircraft of claim 9. Feddersen further teaches: 
adjusting the at least a power output from the plurality of energy sources to the plurality of propulsors further comprises reducing the at least a power output to at least an aircraft component; (“computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split.” [0018], “computing and/or adjusting one or more output values for a particular load, such as an electric motor, propulsor, etc., so as to achieve desired power.” [0019], “a system controller may determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation. In some instances, based, at least in part, on such a determination, a system controller may, for example, reduce an operating capability of a particular element or component of a powertrain or, optionally or alternatively, may isolate such an element or component completely”) [0020] 

With respect to claim 19, Feddersen, shown in the rejection above, discloses the limitations of claim 18. Feddersen teaches a system to optimize power of an aircraft of claim 18. Feddersen further teaches: 
reducing the at least a power output to at least an aircraft component further comprises identifying at least an aircraft component capable of function at a reduced power level; (“one or more sub-system-level controllers may be capable of comparing one or more current operating parameters of interest with one or more applicable thresholds to determine whether a particular element or component of interest is within its safe operating envelope,” [0037], “In some instances, a system controller may also force a particular element or component of a powertrain to exceed its performance capability, such as via communicating a command to operate (e.g. temporarily, etc.) outside of its safe operating limits… a system controller may be provided with knowledge of component failure statistics, flight durations, element performance models, etc.… a system controller may, for example, utilize such knowledge to make one or more assessments and/or determinations regarding exceeding a performance capability of a particular element or component.” [0040]) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feddersen et al. (US 20200062413 A1) in view of Wang et al. (US 10501195 B2).
Regarding claims 2, 4, 7, 10, and 13: 
With respect to claims 2 and 10, Feddersen, shown in the rejection above, discloses the limitations of claims 1 and 9. Feddersen teaches a system to optimize power of an aircraft of claims 1 and 9. Feddersen doesn’t teach but Wang teaches: 
the electronic aircraft further comprises a vertical takeoff and landing aircraft; (“In some embodiments, the propulsion mechanisms 1906 can enable the movable object 1900 to take off vertically from a surface or land vertically on a surface without requiring any horizontal movement of the movable object 1900 (e.g., without traveling down a runway).” (column 39, lines 3-8)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Feddersen’s system to optimize power of an aircraft with Wang’s UAV capabilities to (“improve performance and increase flight time of the vehicle” See Wang (column 1, lines 34-35)). 

With respect to claims 4 and 13, Feddersen, shown in the rejection above, discloses the limitations of claims 3 and 12. Feddersen teaches a system to optimize power of an aircraft of claims 3 and 12. Feddersen further teaches: 
a chemoelectrical cell; a battery cell; (“One or more appropriate battery electrochemical models of voltage as functions of lifecycle, output current accumulation, resistance and temperature” [0050]) 
Feddersen doesn’t teach but Wang teaches: 
a photoelectric cell; (“an aerial vehicle may use a solar cell as an energy source” (column 2, lines 29-30))
a fuel cell; (“the lithium-ion battery in an aerial vehicle may be replaced by a fuel cell to increase the flight time of the vehicle.” (column 2, lines 13-15)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Feddersen’s system to optimize power of an aircraft with Wang’s  energy sources because (“The combination of the energy sources can improve the performance of the aerial vehicle, which enables the aerial vehicle to perform certain high-power maneuvers… The service life and reliability of the hybrid power system can also be improved by using different energy sources in combination” See Wang (column 2, lines 64 – column 3, lines 6)). 

With respect to claim 7, Feddersen, shown in the rejection above, discloses the limitations of claim 1. Feddersen teaches a system to optimize power of an aircraft of claim 1. Feddersen doesn’t teach but Wang teaches: 
the at least a sensor further comprises an environmental sensor; (“Alternatively, the sensing system 1908 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.” (column 39, lines 38-43)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Feddersen’s system to optimize power of an aircraft with Wang’s  sensor to (“improve performance and increase flight time of the vehicle” See Wang (column 1, lines 34-35)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662